Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 first recites “a plurality of side tool mounting assemblies proximate to a distal side edge of the rigid outer surface”. This seems clear that a plurality of mounts are along a single distal edge. Claim 18 then recites the central tool mounting assembly “between the plurality of side tool mounting assemblies”. The only way the central mount can be between side mounts is if there are side mounts on both distal edges of the rigid outer surface. As such, it is not clear if the claim requires side tool mounting assemblies along one or both of the distal edges of the rigid outer surface. For the purpose of examination, it is assumed they are claimed along both distal edges to support the details of the central mount limitation. If this is correct, the claim language needs to be amended accordingly.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 6-12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Simione (US 2021/0112953 A1) in view of Shen (CN 109674189 A).
Regarding claim 1, Simione discloses a modular tool carrying apparatus (tool not currently being claimed in combination) comprising: a rigid (see “metal, composite, plastic” in 10463137 col. 2 lines 51-52) outer surface (of 102) and an inner surface (of 102) opposite the rigid outer surface, the inner surface configured to be placed against a back of a user; and a central tool mounting assembly configured to secure one or more tools (tool/tools still not being claimed in combination) to the rigid outer surface, the central tool mounting assembly comprising: a strap (210) configured to secure at least one tool of the one or more tools to the rigid outer surface between parallel brackets (202,214) mounted to the rigid outer surface, the parallel brackets each being movable towards and away from each other in a proximal-to-distal direction (the fasteners can slide in the elongated slots of the surface or can be moved to adjacent slots); and at least one horizontal securing bracket (264) configured to limit horizontal and rotational movement of the secured at least one tool (this is as much a function of tool shape, where no tool is currently being claimed in combination, as it is bracket shape/design/placement); at least one vertical securing bracket (254) configured to limit vertical movement of the secured at least one tool (this is as much a function of tool shape, where no tool is currently being claimed in combination, as it is bracket shape/design/placement).
Simione fails to two shoulder straps but does disclose the apparatus being a backpack frame, which implies straps.  Simione also fails to disclose a side tool mounting assembly mounted on each side of the central tool mounting assembly adjacent a distal edge of the rigid outer surface, each side tool mounting assembly being configured to releasably secure one or more tools to the rigid outer surface.
Regarding the shoulder straps, because Applicant has not challenged Examiner’s use of Official Notice, the fact that it is old and well known for backpack frames like that disclosed by Simione to include two shoulder straps is taken to be admitted prior art. As such, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Simione apparatus with two shoulder straps for traditional backpack style wear.
Regarding the side tool mounting assemblies adjacent each distal edge, Shen teaches that it was already known in the art to use back plate slots (3) like those of Simione to secure extra cargo (11) via straps adjacent each distal edge of the back plate (see Figure 8 and [0084]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided side tool mounting assemblies/straps through the distal edge slots of Simione, the motivation being to carry extra cargo in the manner taught by Shen.
Regarding claim 2, Simione as modified above includes the modular tool carrying apparatus of claim 1, and Simione discloses wherein the rigid outer surface is flat (see flat portions in Figures).  
Regarding claim 6, Simione as modified above includes the modular tool carrying apparatus of claim 1, and Simione discloses wherein the rigid outer surface comprises slots to secure the shoulder straps to the rigid outer surface (see slots in Figures).
Regarding claim 7, Simione as modified above includes the modular tool carrying apparatus of claim 1, and Simione discloses wherein the at least one vertical securing bracket (254) located beneath the strap and parallel brackets on the rigid outer surface. 
Regarding claim 8, Simione as modified above includes the modular tool carrying apparatus of claim 7, and Simione discloses wherein the at least one horizontal securing bracket (264) is adjustable in a vertical direction (the fasteners can be moved to vertically adjacent slots) along an axis perpendicular to an axis defined by the strap and parallel brackets on the rigid outer surface.
Regarding claim 9, Simione as modified above includes the modular tool carrying apparatus of claim 8, and Simione discloses wherein the at least one vertical securing bracket (254) is adjustable in horizontal direction to the strap and parallel brackets on the rigid outer surface (the fasteners can slide in the elongated slots of the surface or can be moved to horizontally adjacent slots).
Regarding claim 10, Simione as modified above includes the modular tool carrying apparatus of claim 1, and Simione discloses wherein the at least one horizontal securing bracket (264)  is located beneath the strap and parallel brackets on the rigid outer surface.  
Regarding claim 11, Simione as modified above includes the modular tool carrying apparatus of claim 10, and Simione discloses wherein the at least one horizontal securing bracket (264) is adjustable in a vertical direction (the fasteners can be moved to vertically adjacent slots) along an axis perpendicular to an axis defined by the strap and parallel brackets on the rigid outer surface.
Regarding claim 12, Simione as modified above includes the modular tool carrying apparatus of claim 10, but fails to include wherein the rigid outer surface comprises a second horizontal securing bracket and the horizontal securing brackets are each adjustable in a vertical distance with respect to each other on the rigid outer surface. Simione shows a total of four brackets, two in each bracket set, which have all been accounted for already. Simione claims there being “at least two sets of brackets” (see claim 1) and clearly shows the back plate having room as well as attachment points for more sets of vertically stacked sets of brackets. Considering Simione’s own claims and disclosure, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have added one or more additional vertically stacked bracket sets on the back plate of Simione, the motivation being to provide additional support for the cargo being carried. Either bracket of any of these one or more additional bracket sets reads on the presently claimed “second horizontal securing bracket”.
Regarding claim 16, Simione as modified above includes the modular tool carrying apparatus of claim 1, wherein the one or more tools to which each side tool mounting assembly is configured to secure comprise hand tools.  The tools are not currently being claimed in combination. Nothing is stopping a user from securing hand tools within the side tool mounting assemblies of Simione.
Regarding claim 17, Simione as modified above includes the modular tool carrying apparatus of claim 1, wherein the tool is a power tool. The tool is not currently being claimed in combination. Nothing is stopping a user from choosing to insert and secure some sort of power tool within the central tool mounting assembly of Simione.
6.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Simione (US 2021/0112953 A1) in view of Zhao et al. (CN 109674189 A) as applied above, further in view of Formosa (EP 2931079 B1).
Regarding claim 3, Simione as modified above includes the modular tool carrying apparatus of claim 2, but fails to include wherein the thickness of the rigid outer surface to the inner surface is less than 0.312 inches. Simione discloses one example of a frame having a depth of about ¾” (see “¾ inch depth” in 10463137 col. 2 line 44) but fails to disclose any criticality to such depth and also discloses the frame may be made of different materials, including plastic (see col. 2 lines 51-52 in 10463137). Formosa teaches that it was already known in the art to optimize the thickness of a back plate based on the material chosen to achieve a desired strength and weight (see [0056]). Formosa teaches one suitable back plate material being a high density plastics material with a thickness in the range of 2mm to 6mm (0.78in - 0.24in). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have varied the thickness and material of the modified Simione in order to achieve a desired strength and weight, as taught by Formosa, and to specifically have chosen a high density plastic material with a thickness less than 0.312in, where such thickness and material was already known to be suitable for back plate use, also as taught by Formosa.
Regarding claim 4, Simione as modified above includes the modular tool carrying apparatus of claim 3, wherein the rigid outer surface is made from a sheet of thermoplastic material (as taught by Formosa, and also initially taught by Simione).
Regarding claim 5, Simione as modified above includes the modular tool carrying apparatus of claim 3, wherein the one or more tools to which the central tool mounting assembly is configured to secure comprise large power tools. The tools are not currently being claimed in combination. Nothing is stopping a user from securing large power tools within the central tool mounting assembly of Simione.
Allowable Subject Matter
7.	Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant’s arguments filed 8/23/22 have been considered and are persuasive but are moot in view of the new grounds of rejection. Examiner agrees with Applicant’s rationale as to why it would not be obvious to make the Simione back plate even larger than it already is in order to accommodate additional ones of Simione’s own brackets on either side of those already depicted in the Simione figures.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	11/18/22